Name: Commission Regulation (EEC) No 65/82 of 13 January 1982 laying down detailed rules for carrying forward sugar to the following marketing year
 Type: Regulation
 Subject Matter: business organisation;  agricultural structures and production;  beverages and sugar;  distributive trades
 Date Published: nan

 Avis juridique important|31982R0065Commission Regulation (EEC) No 65/82 of 13 January 1982 laying down detailed rules for carrying forward sugar to the following marketing year Official Journal L 009 , 14/01/1982 P. 0014 - 0016 Finnish special edition: Chapter 3 Volume 14 P. 0206 Swedish special edition: Chapter 3 Volume 14 P. 0206 Spanish special edition: Chapter 03 Volume 24 P. 0168 Portuguese special edition Chapter 03 Volume 24 P. 0168 *****COMMISSION REGULATION (EEC) No 65/82 of 13 January 1982 laying down detailed rules for carrying forward sugar to the following marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), and in particular Articles 27 (3), 32 (3) and 48 thereof, Whereas Article 27 of Regulation (EEC) No 1785/81 provides that each undertaking shall be free to decide to carry forward the whole or part of its sugar production outside its A quota to the next marketing year to be treated as part of that year's production; whereas, in view of the possibility that a sugar-producing undertaking might decide to carry forward the whole of its production outside its A quota, the beet producers concerned should be closely involved in that decision by means of an inter-trade agreement, covering this point, within the meaning of Council Regulation (EEC) No 206/68 of 20 February 1968 laying down outline provisions for contracts and inter-trade agreements on the purchase of beet (2), as last amended by the Act of Accession of Greece; whereas relations between the cane sugar manufacturers and the cane producers in the French overseas departments are the concern of the joint committee of the factory concerned; whereas, therefore, the prior assent of that committee is necessary for the carry-forward of cane sugar; Whereas the concept of carrying forward can apply only to sugar which has in fact been produced; whereas it is therefore appropriate to provide that an undertaking may take a decision to carry forward only in respect of that sugar outside its quota A whose production has been verified by the Member State concerned and to establish the rules for such verification, in particular as regards the information to be supplied for this purpose by the undertaking; Whereas the second subparagraph of Article 27 (3) of Regulation (EEC) No 1785/81 provides for a charge to be levied on any sugar carried forward which is disposed of during the obligatory storage period of 12 consecutive months; whereas, in addition, the disposal of such sugar during that period justifies, as in the case of all other sugar disposed of, the levying of an additional amount equal to the storage levy referred to under (a) of the third subparagraph of Article 8 (2) of Regulation (EEC) No 1785/81; Whereas the present Regulation is intended to replace Commission Regulation (EEC) No 103/69 of 20 January 1969 laying down detailed rules for carrying forward part of one year's sugar production to the following marketing year (3), as amended by Regulation (EEC) No 144/69 (4); Whereas beet producers in Greece do not yet have specific trade organizations to represent them; whereas, therefore, a transitional measure should be provided for carrying forward sugar from the 1981/82 marketing year, Whereas the Management Committee for Sugar has not delivered an opinion within the period set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. An undertaking may carry forward a quantity of beet sugar to the following marketing year pursuant to Article 27 of Regulation (EEC) No 1785/81 only if provision for this has been made in an inter-trade agreement within the meaning of Article 1 of Regulation (EEC) No 206/68. For the purposes of carrying forward beet sugar to the following marketing year the agreement referred to in the first subparagraph shall contain provisions concerning the quantity of beet corresponding to the quantity of sugar to be carried forward and the distribution of that quantity of beet among the beet producers concerned. 2. An undertaking may carry forward a quantity of cane sugar to the following marketing year pursuant to Article 27 of Regulation (EEC) No 1785/81 only if this has been approved by the joint committee of the factory concerned. Article 2 1. An undertaking may decide to carry forward sugar only if the Member State concerned verifies that such sugar was produced outside the A quota. 2. For the purposes of establishing the verification referred to in paragraph 1 the Member State shall: (a) add the quantities of sugar already carried forward from the preceding marketing year to the quantities of sugar produced during the current marketing year up to the date of the relevant decision to carry forward; and (b) subtract from the total referred to under (a) the quantities of C sugar which may have been exported before the date of the most recent decision to carry forward and also the quantities which may have been subject to carry forward decisions taken during the current marketing year. The quantity of sugar which may be carried forward by the undertaking in question may not exceed the difference between the result of the calculations referred to in the first subparagraph and the A quota of that undertaking. 3. The quantities of sugar carried forward to a given marketing year shall be treated as the first sugar to be produced in that marketing year. Article 3 1. Where an undertaking has taken a decision to carry forward but has not, in respect of the beet processed into the sugar to be carried forward, made a provisional payment corresponding to the minimum price for A beet in force during the marketing year in which it was produced, then that undertaking shall be bound to apportion with the beet producer the storage reimbursement for the period referred to in Article 27 of Regulation (EEC) No 1785/81. For the purposes of this apportionment regard shall be had to the following: (a) the financing costs taken into account in fixing the amount of the relevant storage reimbursement referred to in Article 8 of Regulation (EEC) No 1785/81; (b) the percentage referred to in Article 29 (2) of that Regulation; (c) the yield referred to in Article 4 (2) of that Regulation. 2. Where Article 30 (3) of Regulation (EEC) No 1785/81 is applied, a derogation from the provisions of the second indent of Article 32 (2) of that Regulation may be made under an inter-trade agreement. This application of this paragraph may not result in the total receipts of any best producer being less than those resulting from the application of Articles 6 and 32 of the aforesaid Regulation. Article 4 The notification referred to in Article 27 (2) of Regulation (EEC) No 1785/81 shall include: (a) the quantity to be carried forward, expressed as white sugar; (b) the information necessary for the verification referred to in Article 2 of this Regulation. Member States may, however, require additional information. Article 5 1. With the exception of cases of force majeure recognized by the Member State concerned, and without prejudice to the application of Article 2 (3), Member States shall levy an amount of 20;00 ECU per 100 kilograms of the quantity of sugar carried forward in respect of which undertakings have not complied with the storage obligation referred to in Article 27 (2) of Regulation (EEC) No 1785/81. On the quantity of sugar referred to in the first subparagraph, Member States shall also levy an amount equal to the storage levy referred to under (a) of the third subparagraph of Article 8 (2) of Regulation (EEC) No 1785/81 in force at the time when the sugar was disposed of. 2. Member States shall take the steps necessary for the application of this Article, particularly in cases where force majeure is claimed by the undertaking concerned. Article 6 Regulation (EEC) No 103/69 is hereby repealed. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The provisions of Article 1 (1) shall not apply in Greece in respect of sugar carried forward from the 1981/82 marketing year to the 1982/83 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 47, 23. 2. 1968, p. 1. (3) OJ No L 14, 21. 1. 1969, p. 9. (4) OJ No L 20, 27. 1. 1969, p. 6.